Continuation page.
Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims.  

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. (Examiner's emphasis)

An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. 

In the instant case, applicants' filing after final rejection requires further search and consideration and more than a cursory review of the claim amendments and arguments. Applicants are referred to §1.114.  

In addition, it is noted that applicants’ remarks are based on the claims filed XXXX.  Since said claims have not been entered, a response to said remarks is not warranted.

It is noted that Applicants have not filed under the After-Final Consideration Pilot Program 2 (AFCP2), which gives the examiner more time for searching and consideration.  It is suggested that Applicants refile their claims under the AFCP2.  See the PTO’s new policies and procedures regarding the AFCP2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652